DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 1/18/22.  Claim 1 was amended; claims 14-15 and 17 were cancelled; claims 6-7 were previously withdrawn.  Claims 1-13, 16, 18-21 are presently pending and claims 1-5, 8-13, 16, 18-21 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.

Election/Restrictions
Claims 1-5, 8-13, 16, and 18-21 are allowable. Claims 6-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-12, as set forth in the Office action mailed on 10/30/20, is hereby withdrawn and claims 6-7 are hereby rejoined and In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 5-11 of Remarks, filed 1/18/22, with respect to the rejections of claims 1-3, 5, 8-9, 11-16, and 18-21 under 35 U.S.C. 102(a)(1) in view of Bochan (US Pat. 3,760,612) have been fully considered and are persuasive.  The rejections of claims 1-3, 5, 8-9, 11-16, and 18-21 under 35 U.S.C. 102(a)(1) in view of Bochan (US Pat. 3,760,612) as well as the rejections of claims 4 and 10 under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 1-13, 16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, 16, and 18-21,
As persuasively argued by Applicant in pages 5-11 of Remarks, filed 1/18/22, newly amended independent claim 1 overcomes the previous grounds of rejection claim 1 recites:
“A washing machine comprising: 
a main body having an opening through which to receive laundry into the washing machine; and 
a door assembly disposed over the opening, wherein the door assembly includes: 
a door configured to open and close the opening, an auxiliary washing unit disposed under the door, having a size corresponding to the door, and forming an auxiliary washing space configured to contain water and to hold laundry to be hand washed with the contained water, and 
a locking part configured to lock the door and the auxiliary washing unit together, 
wherein the auxiliary washing unit includes an auxiliary drain disposed at a rear of the auxiliary washing unit and configured to discharge the contained water when the auxiliary washing unit is tilted by a pivoting of the auxiliary washing unit.” [emphasis added]
The previously relied upon prior art Bochan (US Pat. 3,760,612) discloses a washing machine comprising: a main body (13) having an opening (17) through which to receive laundry into the washing machine [Fig. 2-3; col. 3, lines 15-25]; and a door assembly disposed over the opening, wherein the door assembly includes: 
a door (14) configured to open and close the opening, 

a locking part (42) configured to lock the door and the auxiliary washing unit together [see Fig. 2-3, 6; col. 4, lines 15-68].  
However, Bochan does not teach or fairly suggest that the auxiliary washing unit (18) has a size corresponding to the door, or that the auxiliary washing unit includes an auxiliary drain disposed at a rear of the auxiliary washing unit and configured to discharge the contained water when the auxiliary washing unit is tilted by a pivoting of the auxiliary washing unit.
	Moreover, Ryohke (US Pub. 2005/0072184) discloses a washing machine comprising: a main body (10) having an opening (at 15) through which to receive laundry into the washing machine [Fig. 1; ¶0005-¶0006]; and a door assembly disposed over the opening, wherein the door assembly includes: 
a door (16) configured to open and close the opening, 
an auxiliary washing unit (181) disposed under the door and forming an auxiliary washing space capable of containing water and holding laundry to be hand washed with the contained water [Fig. 5, 15; ¶0006, ¶0099], and 
a locking part (192) configured to lock the door with the auxiliary washing unit [Fig. 15; ¶0104].  
However, Ryohke does not teach or fairly suggest that the auxiliary washing unit (181) has a size corresponding to the door, or that the auxiliary washing unit includes an auxiliary drain disposed at a rear of the auxiliary washing unit and configured to discharge the contained water when the auxiliary washing unit is tilted by a pivoting of the auxiliary washing unit.
	Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of claim 1.  For at least the above reasons independent claim 1 (and therefore dependent claims 2-13, 16, 18-21) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that are considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711